Title: To James Madison from Robert R. Livingston, 17 May 1807
From: Livingston, Robert R.
To: Madison, James



Dear Sir
Cler Mont 17 May 1807.

The state of my son in law, Col. Livingstons, health compels him to make a voyage.  He accordingly proposes to sail for France in the course of a fortnight at furthest, & will afford you a convenient opportunity of writing.  He is very desirous of being the bearer of dispatches from you, & of obtaining your passport, as he thinks it will afford him protection against british & French privateers, which are some times very trouble some to passengers, in searching their baggage & plundering their effects.  I should take it as a particular favour if you would write by him, & send him a passport in which you will be pleased to designate him by Col. Rob  Livingston of NewYork, Secretary to the late minister pleny. from the United States at Paris, & bearer of dispatches from the Secretary of State to &c.  You will be so obliging as to direct your dispatches to him, under cover to John Juhul Esqr. Greenwich St. NewYork.
The election here has not I believe taken the turn I expected a great & sudden change having been made in the minds of the republicans in the remote parts of the state, just on the eve of the election by the report of a coalition between the friends of Gov Lewis & the federalists, which was circulated with great diligence & confirmed by the oath of a fellow by the name of Hopkins who pretended to have heard it from Mr. Van Visher & Majr. Lansing, & to have seen a written agreement to this effect in their hands.  Both of these gent. being very respectable men, have refuted him b’y comt affidavits in which they deny their knowledge of the existence of any coalition whatsoever.  The fellow is committed for perjury, & will doubtless be convicted, but too late to destroy the effect occasioned by the circulation of this falshood, by men, who knew it to be false.  Perhaps however it is some consolation under the loss of the election to attribute it to the dread of federalism entertained by the great body of the people, & may serve to open the eyes of men, whose services are lost to the community by their intemperate & virulent opposition to measures & principles upon which the prosperity of the country, are so evidently founded. Tho I never had myself any apprehention of them ever coming into power till their sentiments were more in unison with the good sense of the people, & therefore thought them much less dangerous than the violent party that have latly governed the state.  The republican party having, however, expressed their sentiment in this election, I think it a duty in those who hold the same sentiments to acquiess in them.  For myself therefore, tho I know the extreme ambition, & want of principle in those who are to govern the governor, & contend for the president chair (the source of all our discentions) yet I am determined to afford them my support as far as I conscientiously can give it.
Shall I beg the favour of an early answer to this, as Coll. Livingston wishes to embrace the first opportunity that offers.  If the president, or you, should have any particular commands he will with pleasure execute your commissions at Paris.
